DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Amendment filed on June 14, 2021. Claims 1-3, 6, 7, 9, 11, 13-17 and 20-26 are pending in the case, with claims 1, 13 and 20 in independent form. The present amendment amends claims 1, 13 and 20, cancels claims 4, 5, 8, 10, 12, 18 and 19 and adds new claims 21-26.

Priority
Applicant’s claim for the benefit of the prior-filed provisional application 62506685 on May 15, 2017 is acknowledged. 

Response to Arguments
Applicant’s arguments, see page 8, filed June 14, 2021, with respect to the nonstatutory double patenting rejection and filing of the terminal disclaimer has been fully considered and are persuasive.  The nonstatutory double patenting rejection has been withdrawn. 
Applicant’s arguments, see page 8, filed June 14, 2021, with respect to the amendment of the independent claims to include the allowable subject matter indicated in the Non-Final office action mailed February 12, 2020, have been fully considered and are persuasive.  The prior art rejection has been withdrawn. 


Terminal Disclaimer
The terminal disclaimer filed on June 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,635,738 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The examiner agrees with the applicant that U.S. Patent 10,765,511 cited in the previous office action was in error, and should have been U.S. Patent 10,635,738.

Previous Double Patenting Rejection Withdrawn
Applicant’s filing of the terminal disclaimer on June 28, 2021 overcomes the previous nonstatutory double patenting rejection as set forth in the previous Non-Final office action mailed February 12, 2021. The rejection is withdrawn.

Previous Claim Rejections - 35 USC § 103 Withdrawn
Applicant’s current amendment of the independent claims overcomes the previous rejection under 35 U.S.C. 103 as set forth in the previous Non-Final office action mailed February 12, 2021. The rejection is withdrawn.

Allowable Subject Matter
Claims 1-3, 6, 7, 9, 11, 13-17 and 20-26 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144